Citation Nr: 1630009	
Decision Date: 07/27/16    Archive Date: 08/04/16

DOCKET NO.  15-43 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disability, to include PTSD and bipolar disorder.


REPRESENTATION

Appellant represented by:	Carol J. Ponton, Attorney


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from October 1987 to February 1988, and from November 1990 to April 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  This appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future review of this case should take into consideration the existence of this electronic record.

After reviewing the contentions and evidence of record, including the applicable regulations, the Board finds that the issues on appeal are more accurately stated as listed on the title page of this decision.  Although the Veteran only claimed service connection for PTSD, his contentions and the evidence of record have actually raised a claim of service connection for an acquired psychiatric disorder, to include PTSD and bipolar disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a claim for service connection for one psychiatric disorder includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).  In consideration of this holding and the other diagnoses of record, the Board has recharacterized the issues as reflected on the title page.

In the October 2015 Substantive Appeal, the Veteran requested a hearing by live videoconference (Videoconference Board hearing).  Subsequently, in a May 2016 correspondence, the Veteran, through the representative, waived the right to a hearing and effectively withdrew the hearing request; therefore, the appeal will proceed as the hearing request is considered to have been withdrawn.  38 C.F.R. § 20.702(e) (2015).  This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2015).



FINDINGS OF FACT

1.  An unappealed December 1999 rating decision denied service connection for PTSD on the basis that there was no evidence of combat participation or other evidence of in-service stressors, and no current diagnosis of PTSD.

2.  The Veteran attempted to reopen the claim and the most recent prior final denial is an unappealed February 2010 rating decision.

3.  The Veteran did not appeal the February 2010 rating decision after being notified of appellate rights, and no additional new and material evidence was received within one year of the decision.

4.  The evidence received since the February 2010 rating decision is neither cumulative nor redundant and addresses the grounds of the prior final denial of service connection for PTSD, namely, an in-service stressor and a diagnosis of PTSD, so raises the possibility of substantiating the claim of service connection for a back disability.

5.  The Veteran has current diagnoses of PTSD and bipolar disorder.

6.  The Veteran served in the Southwest Asia Theater of Operations as an operating room specialist and the in-service stressor is related to the Veteran's fear of hostile military or terrorist activity.

7.  The PTSD stressor event is adequate to support a diagnosis of PTSD, and the PTSD symptoms are related to the claimed stressor.

8.  The Veteran has a current diagnosis of bipolar disorder that is related to service.



CONCLUSIONS OF LAW

1.  The February 2010 rating decision denying the application to reopen service connection for PTSD became final.  38 U.S.C.A. § 7105 (West 2014); 38 U.S.C.A. § 20.1103 (2015).

2.  New and material evidence has been received to reopen service connection for PTSD.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for an acquired psychiatric disorder, to include PTSD and bipolar disorder, have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The application to reopen a claim of entitlement to service connection for PTSD and service connection for an acquired psychiatric disability have been considered with respect to VA's duties to notify and assist.  Given the favorable outcomes adjudicated herein (reopening of service connection for PTSD and service connection for an acquired psychiatric disability, to include PTSD and bipolar disorder), no conceivable prejudice to the Veteran could result from this decision, and further explanation of how VA has fulfilled the duties to notify and assist is not necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Reopening of Service Connection for PTSD

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c), (d)(3); 38 C.F.R. § 20.1103.  If "new and material" evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  "[N]ew evidence" means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial.  38 C.F.R. § 3.156(a).  Materiality has two components, first, that the new evidence pertains to the reason(s) for the prior final denial, and second, that the new evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When making a determination whether the submitted evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim, applying concepts derived from the duty to assist.  Id., at 118.

In a December 1999 rating decision, the RO denied service connection for PTSD on the basis that there was no evidence of combat participation or other evidence of in-service stressors, and no current diagnosis of PTSD.  The evidence before the RO at the time of the December 1999 rating decision consisted of service personnel and treatment records, and post-service VA treatment records from 1991 to 1999.

The Veteran attempted to reopen service connection several times.  A January 2008 rating decision continued the denial of service connection for PTSD, finding that the evidence submitted was not new and material.  At that time, the evidence before the RO (in addition to that already of record as listed in the December 1999 rating decision) consisted of VA treatment records.  The Veteran was notified of that rating decision and was provided notice of procedural and appellate rights that same month.  The Veteran did not disagree with the determination within one year of that notice.  No additional new and material evidence was received within one year of the January 2008 notice.  

Similarly, a February 2010 rating decision continued the denial of service connection for PTSD, finding that the evidence submitted was not new and material.  At that time, the evidence before the RO (in addition to that already of record as listed in the December 1999 and January 2008 rating decisions) consisted of VA treatment records.  The Veteran was notified of that rating decision and was provided notice of procedural and appellate rights that same month.  The Veteran did not disagree with the determination within one year of that notice.  No additional new and material evidence was received within one year of the February 2010 notice.  See 38 C.F.R. § 3.156(b).  For these reasons, the December 1999, January 2008, and February 2010 rating decisions became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

Evidence received since the February 2010 rating decision (last final disallowance) includes VA treatment records, a VA examination report dated in November 2013, and a May 2016 private medical opinion from a psychologist, Dr. E.L.  The VA treatment records, November 2013 VA examination, and May 2016 private medical opinion from Dr. E.L. are new because they have not been previously submitted.

This evidence is also material because it pertains to the basis for the prior denial, that is, a current diagnosis of PTSD and a relationship (or nexus) between the current PTSD and in-service stressor, and raises a reasonable possibility of substantiating the claim.  Specifically, in the May 2016 submission, Dr. E.L. opined that the Veteran meets the criteria for the diagnosis of PTSD and that the Veteran's reported traumatic experiences during active duty were sufficient to cause PTSD.  In this regard, when making determinations as to whether new and material evidence has been presented, the credibility of the evidence is generally presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992); Duran v. Brown, 7 Vet. App. 216 (1995).  For these reasons, the Board finds that new and material evidence has been received to reopen service connection for PTSD.  See 38 C.F.R. § 3.156(a).  The reopened issue of service connection for an acquired psychiatric disability is adjudicated below.

Service Connection for an Acquired Psychiatric Disability

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

In this case, PTSD and bipolar disorder are not "chronic diseases" listed under 38 C.F.R. § 3.309(a) (2015); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2015).  

If a veteran did not engage in combat with the enemy, or the claimed stressors are not related to combat, and the stressor is not related to "fear of hostile military or terrorist activity," then the veteran's testimony alone is not sufficient to establish the occurrence of the claimed stressors and his testimony must be corroborated by credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  Furthermore, service department records must support, and not contradict, the claimant's testimony regarding non-combat stressors.  Doran v. Brown, 6 Vet. App. 283 (1994). 

The question of whether a veteran was exposed to a stressor in service is a factual one, and VA adjudicators are not bound to accept uncorroborated accounts of stressors or medical opinions based upon such accounts.  Wood v. Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).  Hence, whether a stressor was of sufficient gravity to cause or support a diagnosis of PTSD is a question of fact for medical professionals, and whether the evidence establishes the occurrence of stressors is a question of fact for adjudicators.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran asserts that the current psychiatric disability is related to military service in Saudi Arabia.  Specifically, among other stressors, the Veteran contends that, during service in Southwest Asia, as an operating room specialist, he not only treated the military, but also treated the general civilian population as well, which he noted was difficult to do.  The Veteran also indicated that he had rotated guard duty and was afraid for his life, day and night.  He further reported that his duty included doing fuel truck escorts for locals, hired foreign workers, or military drivers, which resulted in fear of the possibility that he would be blown up.  See April 2013 Statement in Support of Claim for PTSD.

After a review of all the evidence of record, lay and medical, the Board finds that the evidence is at least in equipoise on the question of whether the Veteran has current diagnoses of PTSD and bipolar disorder that are related to service.  In a November 2013 VA PTSD examination report, the VA examiner opined that the Veteran did not meet the criteria for a diagnosis of PTSD.  Instead, the VA examiner indicated that the Veteran's psychiatric symptoms are best explained by the diagnosis of bipolar disorder.  Inconsistent with this finding, however, the VA examiner also indicated, in the November 2013 VA PTSD examination report, that the claimed stressor is adequate to support the diagnosis of PTSD and that the stressor is related to the Veteran's fear of hostile military or terrorist activity.  Given this internal inconsistency, the Board finds the November 2013 VA PTSD examination inadequate.

The Veteran submitted a report in May 2016 from a private psychologist, Dr. E.L.  Dr. E.L. indicated that he interviewed the Veteran and reviewed the Veteran's entire claims file.  Upon a comprehensive review of the record and an interview of the Veteran, Dr. E.L. opined that the Veteran meets the diagnostic criteria for both bipolar disorder and PTSD and that both of the Veteran's reported traumatic experiences during active duty were sufficient to cause PTSD.  Significantly, Dr. E.L. explained that some of the Veteran's PTSD and bipolar symptoms do overlap, including sleep disturbance, suspiciousness/hypervigilance (during manic periods), concentration difficulties, delusions/hallucinations, and angry outbursts (during manic periods).  Dr. E.L. further indicated that he did not concur with the findings on the November 2013 VA examiner who opined that the "symptoms noted above under 'PTSD Diagnostic Criteria' are most likely symptoms related to Bipolar Disorder with the exception of the hypervigilance."  Again, Dr. E.L. emphasized that there is some overlap in (PTSD and bipolar disorder) symptoms, but the Veteran meets the full criteria for two separate diagnoses (PTSD and bipolar disorder).  The private psychologist, Dr. E.L., who is licensed, has experience with diagnosing mental health disorders, and was generally more familiar with the Veteran's medical records and history than the November 2013 VA examiner.  Accordingly, the Board lends more probative value to the opinion rendered by the private psychologist, Dr. E.L., on the question of whether the Veteran has a current psychiatric disability, to include PTSD and bipolar disorder.

The Board next finds that an in-service stressor sufficient to cause PTSD is corroborated by credible supporting evidence of record.  Specifically, the evidence of record reflects that the Veteran served in Saudi Arabia as an operating room specialist.  Indeed, in support of the Veteran's claimed stressor, the DD Form 214 indicates that the Veteran served in Southwest Asia from January 1991 to March 1991.  The DD Form 214 also indicates that the Veteran's military occupational specialty was operating room specialist.  Considering the totality of the evidence, which is credible and consistent with the Veteran's assertion of an in-service stressor, and resolving reasonable doubt in the Veteran's favor, the Board finds that the in-service stressor is related to the Veteran's fear of hostile military and terrorist activity as an operating room specialist in Saudi Arabia.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.304(f)(3).

Given the above, the remaining question is whether there is medical evidence of a link between current (PTSD and bipolar disorder) symptoms and the specific claimed in-service stressor.  In the May 2016 private medical opinion report, Dr. E.L. opined that, based on a clinical interview and careful review of the record, it is at least as likely as not that the Veteran's PTSD is directly related to exposure to stressors when he was on active duty in Iraq.  Here, Dr. E.L. emphasized that the symptoms of PTSD and bipolar disorder are intertwined, and as a result, it is impossible to differentiate what portion of the Veteran's occupational and social impairment is caused by PTSD as opposed to bipolar disorder.  Resolving reasonable doubt in the Veteran's favor on this element of the claim, the Board finds that the diagnosed PTSD and bipolar disorder are related to the verified in-service stressor.  In short, the Veteran has current diagnoses of PTSD and bipolar disorder, credible supporting evidence that the claimed in-service stressor actually occurred, and the evidence of record is at least in equipoise on the question of whether the Veteran's PTSD and bipolar disorder symptoms are related to the verified in-service stressor.  For these reasons, and resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for an acquired psychiatric disorder, to include PTSD and bipolar disorder, have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

When implementing this Board decision to grant service connection for an acquired psychiatric disorder, to include PTSD and bipolar disorder, the RO will rate the PTSD together with the bipolar disorder to provide one rating based on all the Veteran's psychiatric impairments.  The General Formula for Rating Mental Disorders at 38 C.F.R. § 4.130 provides that all service-connected psychiatric disabilities and symptoms, including PTSD and bipolar disorder symptoms, are to be rated together.  Thus, the Veteran would not be entitled to separate ratings for symptoms of bipolar disorder and PTSD as 38 C.F.R. § 4.14 provides that rating such manifestations of a disability under multiple diagnoses (i.e., pyramiding) is to be avoided.  See VAOGCPREC 23-97; see also Esteban v. Brown, 6 Vet. App. 259 (1994) (holding that a separate rating may be granted for a "distinct and separate" disability that is, "when none of the symptomatology . . . is duplicative . . . or 

overlapping.").  That is, a claimant may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).


ORDER

As new and material evidence has been received, the appeal to reopen service connection for PTSD is granted.

Service connection for an acquired psychiatric disability, to include PTSD and bipolar disorder, is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


